DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Current Application #17/466,782
U.S. Patent No. 11,137,862
Claim 12. A display device, comprising:
a substrate;
a light-emitting element disposed on the substrate;
Claim 1. A display device, comprising:
a substrate;
a light-emitting element disposed on the substrate;
an encapsulation stack disposed on the light-emitting element, the encapsulation stack including a plurality of inorganic encapsulation layers and an organic encapsulation layer disposed between the inorganic encapsulation layers;
an encapsulation stack disposed on the light-emitting element, the encapsulation stack including a plurality of inorganic encapsulation layers and an organic encapsulation layer disposed between the inorganic encapsulation layers;
a touch sensor including a touch-sensing line and a touch-driving line disposed on the encapsulation stack, the touch-sensing line and the touch-driving line overlapping each other;
a touch sensor including a touch-sensing line and a touch-driving line disposed on the encapsulation stack, the touch-sensing line and the touch driving line overlapping each other;
an organic touch dielectric film disposed on the encapsulation stack;
an inorganic touch dielectric film disposed on a top surface of the organic touch dielectric film;
an organic touch dielectric film disposed on the encapsulation stack;
an inorganic touch dielectric film disposed on a top surface of the organic touch dielectric film;

a first routing line electrically coupled to the touch-driving line, the first routing line extending from the touch-driving line; and
a second routing line electrically coupled to the touch-sensing line, the second routing line extending from the touch-sensing line, and
wherein the touch-driving line includes first touch electrodes arranged on the inorganic touch dielectric film in a first direction, and a first bridge for interconnecting the first touch electrodes,
wherein the touch-driving line includes first touch electrodes arranged on the inorganic touch dielectric film in a first direction, and a first bridge for interconnecting the first touch electrodes,
wherein the touch-sensing line includes second touch electrodes arranged on the inorganic touch dielectric film in a second direction that is transverse to the first direction, and a second bridge for interconnecting the second touch electrodes, and 
wherein the touch-sensing line includes second touch electrodes arranged on the inorganic touch dielectric film in a second direction that intersects the first direction, and a second bridge for interconnecting the second touch electrodes, and
wherein the organic touch dielectric film and the inorganic touch dielectric film are disposed between the encapsulation stack and first and second touch electrodes. 
wherein the organic touch dielectric film and the inorganic touch dielectric film are disposed between the encapsulation stack and first and second touch electrodes.



Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,137,862. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 12 of the current Application is similar to claim 1 of Patent application number 11,137,862. Claim 12 mentions the term “transverse” in the limitation of a second direction that is transverse to the first direction. The term “transverse” is interpreted as being across or set crosswise, which also means the same as intersects. Therefore, the term “transverse” in the current application has the same meaning as “intersects” in the U.S. Patent Application.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Park (U.S. Pub. No. 2019/0393274) teaches an organic light emitting display wherein the organic touch dielectric film PVX is disposed between the touch sensing line SP1 and SP2 that is located between the two SP1 and above the CP1 segments and an inorganic dielectric film IL-P that is located between the SP1 and SP2 that is located between the two SP1 and above the CP1 elements. Park further teaches a first routing line SL2 that is connected to the touch sensing lines TE2 and a second routing line SL1 routing lines that are connected to the touch sensing lines.
Park does not teach the structure of the display device described in claims 1 and 12, wherein the inorganic the encapsulation stack including a plurality of inorganic encapsulation layers and an organic encapsulation layer disposed between the inorganic encapsulation layers and the first bridge and the second bridge overlap each other with the organic touch dielectric film and the inorganic touch dielectric film interposed therebetween as mentioned in claim 1 and the organic touch dielectric film and the inorganic touch dielectric film are disposed between the encapsulation stack and first and second touch electrodes as mentioned in claim 12.
Lee (U.S. Pub. No. 2017/0373128) teaches the inorganic touch dielectric film is formed of a material that is capable of being dry-etched. Lee does not teach the structure of the display device described in claims 1 and 12, wherein the inorganic the encapsulation stack including a plurality of inorganic encapsulation layers and an organic encapsulation layer disposed between the inorganic encapsulation layers and the first bridge and the second bridge overlap each other with the organic touch dielectric film and the inorganic touch dielectric film interposed therebetween as mentioned in claim 1 and the organic touch dielectric film and the inorganic touch dielectric film are disposed between the encapsulation stack and first and second touch electrodes as mentioned in claim 12.
	Kawamura (U.S. Pub. No. 2011/0221741) teaches the inorganic layer is made of Al2O3, TiOx, SiOx, Kawamura does not teach the structure of the display device described in claims 1 and 12, wherein the inorganic the encapsulation stack including a plurality of inorganic encapsulation layers and an organic encapsulation layer disposed between the inorganic encapsulation layers and the first bridge and the second bridge overlap each other with the organic touch dielectric film and the inorganic touch dielectric film interposed therebetween as mentioned in claim 1 and the organic touch dielectric film and the inorganic touch dielectric film are disposed between the encapsulation stack and first and second touch electrodes as mentioned in claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wada (U.S. Pub. No. 2018/0046287) teaches an input device with one directional lead wiring.
Bae (U.S. Pub. No. 2016/0202827) teaches a flexible touch panel and touch sensors.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712.  The examiner can normally be reached on Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691